Citation Nr: 1517960	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The appellant served in the Massachusetts Army National Guard and the Puerto Rico Army National Guard, which included a period of active duty for training from September 1983 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claim for service connection for bilateral carpal tunnel syndrome was previously denied in a final rating decision dated in October 1999.  However, service records were subsequently received from the appellant that are relevant to this particular claim.  As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The corresponding file in the Veterans Benefits Management System (VBMS) contains a January 2015 brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the appellant has submitted additional documents related to medical retention board proceedings in 1999, 2000, and 2005.  She has also submitted a document showing that she retired from the Puerto Rico Army National Guard in May 2010.  However, the appellant's dates and type of service have not been verified, to include whether she had any federal or active duty service.  Moreover, the claims file does not contain the complete service treatment records and personnel records for the appellant's entire period of service in the National Guard.  

The appellant also noted that she had been treated by several private doctors for her left knee disorder at her June 1999 VA examination.  As such, these records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant. 

The AOJ should also request verification of the dates the appellant served in the Massachusetts Army National Guard and the Puerto Rico Army National Guard, to include the dates for each period of active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from 1983 to 2010.  The AOJ should prepare a summary of such dates, to include whether such service was federalized.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for her bilateral carpal tunnel syndrome, cervical spine disorder, and left knee disorder.  A specific request should be made for the private treatment records identified during the June 1999 VA examination.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the appellant a VA examination or obtaining a medical opinion in connection with these claims.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  The AOJ should also develop and adjudicated the service connection referred above.

If the benefits sought on appeal are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




